     Case: 1:21-cv-01229 Document #: 11 Filed: 07/21/21 Page 1 of 3 PageID #:37




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IRON WORKERS’ MID-AMERICA               )
PENSION PLAN, et al.,                   )
                                        )
                       Plaintiffs,      )              CIVIL ACTION
                                        )
       vs.                              )              NO. 21 C 1229
                                        )
STEVEN KINKELAAR, d/b/a                 )              JUDGE FRANKLIN U. VALDERRAMA
KINKELAAR PRODUCTS & SERVICES, )
INC., a dissolved Illinois corporation, )
                                        )
                       Defendant.       )


                    RENEWED MOTION FOR ENTRY OF JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, STEVEN KINKELAAR, d/b/a KINKELAAR PRODUCTS & SERVICES, INC., a

dissolved Illinois corporation, in the total amount of $7,374.15, plus Plaintiffs’ court costs and

reasonable attorneys’ fees in the amount of $1,056.00.

       On March 26, 2021, the Summons and Complaint was served on the Defendant by tendering

a copy of said documents to him personally at his place of business. Therefore, Defendant’s answer

was due on April 16, 2021.

       On April 30, 2021, Plaintiffs filed a motion for entry of Default and Judgment (ECF Nos. 6,

7, 8). On June 7, 2021, the Court entered default and directed Plaintiffs to mail a copy of its minute

order to Defendant, and entered and continued Plaintiffs’ motion for entry of judgment to June 21,

2021, with an order to issue thereafter (ECF No. 9).

       On July 13, 2021, the Court denied Plaintiffs’ motion for entry of judgment without

prejudice, on the basis that the requested attorney’s fees were not adequately supported and for
        Case: 1:21-cv-01229 Document #: 11 Filed: 07/21/21 Page 2 of 3 PageID #:38




lacking an affidavit regarding Defendant’s military status. Plaintiffs have remedied the deficiencies

noted by the Court and are submitting herewith an affidavit from the undersigned regarding

Defendant’s military service, the affidavit of Paul Flasch supporting the damages claimed by

Plaintiffs, and a more detailed affidavit from Catherine Chapman in support of the claimed attorneys’

fees. Accordingly, Plaintiffs respectfully request entry of judgment by default.



                                                                                                /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Kinkelaar Products & Services\motion for entry of default judgment.renewed.pnr.df.wpd




                                                                            2
        Case: 1:21-cv-01229 Document #: 11 Filed: 07/21/21 Page 3 of 3 PageID #:39




                                                   CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that he electronically filed the
foregoing document (Renewed Motion for Entry of Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 21st
day of July 2021:

                                               Mr. Steven Kinkelaar
                                               Kinkelaar Products & Services, Inc.
                                               13202 E 1925th Avenue
                                               Effingham, IL 62401-6869



                                                                                                /s/ Patrick N. Ryan



Patrick N. Ryan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6278364
Telephone: (312) 216-2573
Facsimile: (312) 236-0241
E-Mail: pryan@baumsigman.com
I:\MIDJ\Kinkelaar Products & Services\motion for entry of default judgment.renewed.pnr.df.wpd
